DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
US10451733		Beers et al.		2019-10-22
JP2004350701		HIDEO et al.		2004-12-16
CA2394892		WENG et al.		2001-06-28
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.  Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.  Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.  Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159.  See M.P.E.P. §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10451733.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because at least all the features of claims 15-19 are included among the features of claims 10-14 of US10451733.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 11, 13, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2004350701.  
With regards to claim 20, the JP2004350701 reference discloses the utilization of a transducer array including a two-dimensional array of rows of non-circular transducer elements (Fig. 10); transmit circuitry that actuates the transducer elements to transmit an ultrasound signal; receive circuitry that receives echoes produced in response to an interaction with the ultrasound signal; and a beamformer (66) that processes the echoes and generates one or more scan lines indicative of the structure.
With regards to claim 1, the JP2004350701 reference discloses the utilization of a ultrasound imaging system, comprising: a transducer array including a two-dimensional array of rows of transducer elements, wherein the two-dimensional array includes outer rows with end regions and rectangular shaped elements between the end regions and at least one inner row of rectangular shaped elements disposed between the outer rows, the transducer elements of each row extend along a long axis, the rows are parallel to each other, and the transducer array includes a non-rectangular set of active transducer elements; transmit circuitry that actuates the transducer elements to transmit an ultrasound signal (Figs. 10a & 10b); receive circuitry that 
With regards to claim 2, the JP2004350701 reference discloses the utilization of an outer rows includes partial transducer elements in the end regions, and the partial transducer elements are not circular in shape (Figs. 10a & 10b).
With regards to claims 3 and 4, the JP2004350701 reference discloses the diagonal side is linear (Figs. 10a & 10b).
With regards to claims 5 and 6, the JP2004350701 reference discloses the diagonal side is curved (Figs. 11a & 11b).
With regards to claim 7, the JP2004350701 reference discloses the outer rows include no ultrasonic transducer elements in the end regions (Figs. 29, positions 136).
With regards to claim 8, the JP2004350701 reference discloses at least one inner row has a first number of transducer elements and at least one outer row has a second number of transducer elements, and the first number is greater than the second number (Figs. 29).
With regards to claim 11, the JP2004350701 reference discloses the utilization of a beamformer (66) which is capable of deactivating some of the transducers.
With regards to claim 13, the JP2004350701 reference discloses the utilization of an even number of rows (Fig. 10b).
With regards to claim 14, the JP2004350701 reference discloses the utilization of an odd number of rows (Fig. 10a).


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over JP2004350701 as applied to claims 1-8, 11, 13, 14, and 20 above, and further in combination with CA2394892.  
The difference between the JP2004350701 reference and claim 9 is that the claim recites the utilization of a heat sink.  The CA2394892 reference teaches that it was well known in the art to utilize a heat sink (see ¶ 158).  It would have been obvious to modify the JP2004350701 reference to utilize a heat sink as motivated by the CA2394892 reference to enable the JP2004350701 system to dissipate heat.
With regards to claim 10, the CA2394892 reference discloses the heat sink includes a fluid (155).
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Dan.Pihulic@uspto.gov
Primary Examiner, Art Unit 3645